Citation Nr: 0724033	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO. 04-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, 
including as secondary to service-connected nephrolithiasis, 
and including whether service connection may be granted for 
the disorder. 

2. Entitlement to service connection for hypertension, 

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for major depressive 
disorder, (claimed as major depression), including as 
secondary to service-connected nephrolithiasis.

5. Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1991 until November 
1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The appeal initially included claims for entitlement to 
service connection for back pain and for a right knee 
disability; however, the RO granted the benefits sought in a 
May 2005 rating decision, and the veteran has filed no notice 
of disagreement as to the assigned ratings or effective 
dates. As such, these issues are not presently before the 
Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(VA claims adjudication comprises several elements, with 
"downstream" elements not under the appellate jurisdiction 
arising from a notice of disagreement with an "upstream" 
element).

In November 2006, the veteran forwarded by telefax copies of 
an October 10, 2006 rating decision denying service 
connection for a major depressive disorder and a total 
rating. With the telefax, the veteran also provided a copy of 
a letter he forwarded to the Jackson, Mississippi RO, 
indicating his disagreement with the October 2006 denial of 
his claims. Although the October 2006 rating decision is not 
of record, the letter forwarded by the veteran to the RO is 
date-stamped as having been received by the Jackson RO on 
November 16, 2006. 

Because the veteran has filed a timely notice of disagreement 
as to the October 2006 rating decision, the Board's appellate 
jurisdiction is triggered and these claims will be remanded 
to the RO for issuance of a Statement of the Case. the 
appellant filed a notice of disagreement relative to the 
rating decision. Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).


FINDINGS OF FACT

1. The evidence associated with the claims file subsequent to 
the April 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for hypertension and raises a reasonable 
possibility of substantiating the claim.

2. Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to be so incurred.

3. Allergic rhinitis or sinusitis was not incurred in or 
aggravated by active military service.


CONCLUSIONS OF LAW

1. Evidence received since the final April 2002 determination 
when the Board denied the veteran's claim of entitlement to 
service connection for hypertension is new and material, and 
the veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2006).

2. The criteria for a grant of service connection for 
hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131,1137, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3. The criteria for a grant of service connection for 
sinusitis or allergic rhinitis have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for hypertension; 
however, a claim for service connection for hypertension was 
previously considered and denied by the RO in April 2002. The 
veteran did not appeal the decision. Therefore, the April 
2002 decision represents a final decision. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Although the RO did not advise the appellant 
of such information, the Board finds the evidence associated 
with the claims file is sufficient to reopen the claim and, 
as such, finds that a deficiency in notice, if any, does not 
inure to the veteran's prejudice.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At that time of the April 2002 rating decision the evidence 
of record consisted of service medical records, private 
medical records, VA outpatient treatment records and a VA 
examination. Subsequently, additional private medical 
records, VA outpatient treatment records and lay statements 
have been associated with the claims file. The evidence 
submitted subsequent to the April 2002 rating decision is 
new, in that it was not previously of record, and is also 
material. In April 2002, the claim was denied as there was no 
evidence of hypertension during service, nor was there 
evidence relating the hypertension to the service-connected 
nephrolithiasis. The additional evidence is "material" 
because the lay statements relate the hypertension to the 
veteran's kidney disorder. These records relate to the 
unestablished element of a nexus.

The additional evidence received since the April 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. Accordingly, the Board finds 
that the claim for service connection for hypertension is 
reopened.


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in July 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, because the claims of service 
connection are being denied, no disability rating or 
effective date will be assigned. Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claim and provided 
testimony at an RO hearing. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 


Service connection may also be granted for certain chronic 
diseases, such hypertension, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309. In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hypertension

The veteran seeks service connection for hypertension, 
including as secondary to his service-connected 
nephrolithiasis. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The veteran has a current disability as is reflected in 
private and VA outpatient treatment records. The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

A June 1999 service medical record reflected an impression of 
questionable high blood pressure. On that visit the veteran's 
blood pressure was 159/87 and 118/75 when rechecked on the 
left arm. Subsequent service medical records, however, made 
no mention of high blood pressure. In fact, the July 1999 
Medical Evaluation Board which recommended a medical 
discharge for the veteran's nephrolithiasis failed to note 
any abnormalities in blood pressure. 


More significantly, there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record links the hypertension to any 
event or incident during service. 

Nor is there any evidence of continuity of symptomatology. 
The first indication of hypertension of record is a February 
2001 VA outpatient treatment record (i.e. approximately 2 
years after the veteran's separation from service). The gap 
in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). The gap in evidence also 
illustrates that the veteran's hypertension was not 
manifested to a compensable level within one year of his 
separation from service. 

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a) 
(2003). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability. 

As noted above, the veteran has a current disability and a 
service-connected disability of nephrolithiasis. However, 
there is no competent medical evidence which links the 
hypertension to the nephrolithiasis. In fact, the veteran 
underwent a VA examination in March 2002 to specifically 
address whether or not there was a relationship. The veteran 
explained he was diagnosed with hypertension a couple years 
before. He took two different medications and used a blood 
pressure machine at home. After being placed on medication, 
the veteran reported his blood pressure averaged 150/95. He 
followed a low salt diet. He denied peripheral swelling and 
denied heart problems. He reported his mother had high blood 
pressure. The veteran indicated he believed the blood 
pressure was caused by the chronic pain from his kidney 
stones. Blood pressure on the date of examination was 
recorded as 136/80. Prior blood pressures were 122/80 on 
August 2001 and 122/88 in February 2002. The diagnosis was 
essential hypertension. The examiner indicated the 
hypertension was not associated with the recurrent kidney 
stones.

The veteran also submitted several lay statements in support 
of his claim. In a July 2003 statement, S.R.L., the veteran's 
spouse, reported that the veteran's kidney stones and extreme 
chronic pain caused his blood pressure to be elevated. She 
explained she was with the veteran on many emergency room and 
doctor visits when the veteran was detained due to his blood 
pressure. She explained the veteran kept a daily journal of 
blood pressure checks. An August 2003 statement from S.R. 
reported the veteran had chronic kidney problems, back pain 
and muscles spasm, sinus problems, knee problems, high blood 
pressure and stress. D.C., a fellow service member, wrote in 
August 2003 that the veteran had sinusitis, back pain, right 
knee pain, and high blood pressure from kidney stones. Mr. C. 
explained he visited the veteran in Holland and watched him 
having kidney stones. He theorized the kidney stones caused 
his blood pressure to rise and the doctors were unable to 
control it. He reported the veteran's constant pain kept the 
blood pressure elevated in spite of the prescribed 
medication. Mr. C. indicated that he took the veteran's blood 
pressure and witnessed readings taken during hospital visits 
and had not witnessed a normal reading. 

Although the lay statements generally relate the hypertension 
to the veteran's kidney disability, there is no evidence 
suggesting any of the lay persons are medical professionals 
competent to render an opinion on matters of a medical 
diagnosis or the etiology of a diagnosed disorder. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). Thus, although they are 
competent to testify as to observable symptoms, they are not 
competent to provide an opinion as to the etiology of the 
hypertension. Therefore, the lay statements are of little 
probative value.

The Board accordingly finds that the most competent and 
credible medical evidence shows that there is no relationship 
between the veteran's hypertension and the service-connected 
nephrolithiasis. Thus, the preponderance of the evidence is 
against the veteran's claims. Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

The veteran seeks service connection for sinusitis. The 
November 2004 VA examination concluded with a diagnosis of 
recurrent allergic vasomotor rhinitis and no evidence of 
sinusitis. A threshold requirement for the granting of 
service connection is evidence of a current disability. In 
the absence of evidence of a current disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). As there is no current finding of sinusitis, service 
connection for that condition is not warranted.

However, as the VA examination concluded with a diagnosis of 
allergic rhinitis, the Board examined whether service 
connection was warranted for this disability. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service medical records reflect treatment and diagnoses of 
sinusitis in February 1992, February 1993 and January 1994. 
However, these appear to be acute disabilities which resolved 
as subsequent service medical records reflect no complaints, 
treatment or diagnosis for sinusitis or any other respiratory 
disorder. In fact, the July 1999 Medical Evaluation Board 
Summary failed to note any respiratory problem and reflected 
the lungs were clear to auscultation.

Furthermore, there is no competent medical evidence of a 
nexus. The veteran underwent a VA examination in November 
2004. During this examination he complained of symptoms of 
nasal congestion, drainage and nasal frontal discomfort. The 
veteran indicated the symptoms first began while he was in 
service. He described episodes of symptoms several times a 
year and explained he took antibiotics to control the 
symptoms. He denied a history of nasal or midface trauma and 
denied a history of allergies. He reported no prior nasal 
sinus procedures. He described a yellowish greenish discharge 
with flare-ups. He denied swelling over the sinus area. 

Clinical examination found no lesions or abnormalities of the 
head and no swelling over the nasal frontal or frontal areas. 
Maxillary areas were negative. Internally, the septum showed 
some spurring bilaterally but no other significant 
abnormalities were noted. There was a mild obstruction. 
Turbinates were normal in size, contour and appearance. There 
were no polyps. No unusual drainage was noted. The sinuses 
transilluminate normally. There were no lesions or 
abnormalities of the oral cavity. Pharynx and larynx were 
negative. The examiner noted that medical records from 
service reflected diagnoses of sinusitis in February 1992 and 
January 1993; however the examiner explained x-rays performed 
in February 1993 were normal. The examiner indicated the 
veteran's history was consistent with recurring allergic 
vasomotor rhinitis. There were no significant changes present 
at the time of examination and there was no evidence of 
sinusitis.

Although a March 2005 letter authored by D. Simms, M.D., 
reported that the veteran had "recurrent sinus problems," 
he did not diagnose sinusitis, but a generalized reactive 
airway disease. Indeed, even if a diagnosis of sinusitis was 
obtained, there is no mention in Dr. Simms' report of a nexus 
to service. 

Private medical records reflected treatment for a variety of 
respiratory conditions including post bronchitic cough; upper 
respiratory infections and maxillary sinusitis. However, 
these records were generated with the purpose of recording 
medical treatment for symptoms and not towards ascertaining a 
diagnosis. The VA examination and its attendant focus would 
necessarily be more probative of this inquiry. Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997)(observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision). 

There is also no evidence of continuity of symptomatology. 
The first post-service indication of rhinitis or sinusitis is 
a February 2001 private medical record which noted maxillary 
sinusitis (i.e. approximately 2 years after the veteran's 
separation from service and approximately 7 years after the 
latest 1994 diagnosis of sinusitis during service). The gap 
in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

Without evidence of a nexus or evidence of continuity of 
symptomatology, service connection is not warranted. The 
preponderance of the evidence is against the claim for 
service connection for sinusitis and allergic rhinitis. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence having been submitted the claim 
regarding the entitlement to service connection for 
hypertension, including as secondary to the service connected 
nephrolithiasis, is reopened. To this extent and to this 
extent only, the appeal is granted.

Service connection for hypertension, including as secondary 
to the service-connected nephrolithiasis, is denied.

Service connection for sinusitis and/or rhinitis is denied.


REMAND

As noted, the appellant's claim of entitlement to service 
connection for a depressive disorder and for a total rating 
must be remanded for further appellate proceedings. 

Accordingly, the claims are REMANDED for the following:

After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, the 
RO should issue to the appellant a 
Statement of the Case which addresses 
the appellant's claim. The RO should 
furnish the appellant with 
appropriate notice as to the appeal 
process. Following issuance of the 
Statement of the Case, the RO should 
conduct any further appellate 
proceedings as are established by 
relevant statute, regulation and 
precedent.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


